Case 1:21-cv-00005-MN Document 41-7 Filed 09/07/21 Page 1 of 2 PageID #: 515




              EXHIBIT “G”
Case 1:21-cv-00005-MN Document 41-7 Filed 09/07/21 Page 2 of 2 PageID #: 516


From:            Corby Vowell
To:              Susana M. Ricardo; Jon Suder; Mike Cooke; Rich Wojcio; bfarnan@farnanlaw.com; Aamir Kazi; Christopher O.
                 Green; Susan Morrison; Michael J. Farnan
Cc:              McAfee/Kajeet
Subject:         RE: Kajeet v. McAfee - Service of Discovery
Date:            Thursday, August 26, 2021 5:34:00 PM


Aamir,
In McAfee’s responses to Kajeet’s Requests for Production Nos. 6-8-17-18, 29, 32, 40, and 47, you
did not state whether McAfee would produce responsive documents. Instead, you stated for each of
these requests that “McAfee is willing to meet and confer regarding the scope of this request.”
Please provide a time for tomorrow August 27, 2021 at which you are available to meet and confer
regarding these requests.

In addition, in response to Kajeet’s Interrogatory No. 1 related to McAfee’s non-infringement
positions, McAfee responded, in part, based on Rule 33(d) that “further details” regarding its
positions can be found in McAfee’s source code. However, McAfee did not specify the portions of
the source code relevant to its interrogatory response. Please be prepared to discuss this issue on
our meet and confer tomorrow as well.
Thanks,
Corby
